W. B. Hines and wife sued L. McKay to cancel a lease, alleged to have been obtained by fraudulent representations without consideration paid, and alleging the same was void because an option and unilateral, and that the land was the homestead, and in the lease thereof the wife did not join her husband in the body of the instrument, etc. L. McKay answered, alleging, among other things, that he assigned to W. A. Scott and W. K. Whipple an undivided one-half interest in the leasehold rights in the lease. Scott and Whipple appeared and answered as defendants, by permission of the parties and the court, adopting the answer of McKay.
The judgment decrees that Hines and wife *Page 172 
are entitled to a cancellation of the lease contract, and it was ordered that the lease be canceled as to W. A. Scott and W. K. Whippie, and that defendant pay all costs, to which the defendant excepted, and gave notice of appeal, etc. The judgment makes no disposition as to McKay or of his interest in the lease. This is not a final judgment, and this court is without jurisdiction by virtue of this appeal. This case will therefore be dismissed. Wichita Mill  Elevator Co. v. Burrus, 164 S.W. 16.